 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNew England Newspapers,Inc.,d/b/a TranscriptNewspapersandBostonNewspaper PrintingPressman'sUnion No.3 andBoston Typo-graphical Union No.13, a/w International Ty-pographicalUnion,AFL-CIO. Cases 1-CA-23906 and 1-CA-2417830 September 1987DECISION AND ORDERCHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 22 April 1987 Administrative Law JudgeNorman Zankel issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision. The General Counsel alsofiled a motion to strike and disregard the Respond-ent's exceptions and brief, to which the Respondentfiled an opposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,and conclusions2 and to adopt the recommendedOrder3 as modified.41The General Counsel moved to strike and disregard the Respondent'sexceptions and brief,contendingthat theydo not comply with the re-quirementsof Sec 10246(b) and(c) of theBoard'sRules and Regulationsby failing to designate,by precise page citation,the portions of therecord relied onThe GeneralCounsel'smotion is denied,as the excep-tions and briefsufficientlydesignate the portionsof thedecision andrecord relied on2 In affirming the judge's conclusion that the Respondent violated Sec8(a)(5) and(1) by failing to furnisha copy of thesales agreement to theUnions,we finditunnecessary to pass on the judge'sfinding that theagreement is presumptively relevant, as on the particularfacts ofthis casethe Unionshavedemonstrated the relevance of the sales agreement to theperformance of their roles as collective-bargaining representatives8TheRespondent excepted, inter alia,to the failure of thejudge toorder that(1) the Respondent be permitted to delete sales price informa-tion from the sales agreement before furnishing it to the Unions, and (2)the Unions not disclose the contents of the agreement to employees orothers.The Unions have previouslygiven the Respondent assurances thatconfidentialitywouldbe maintained and, to that extent, had alreadymodified their requests for the sales agreement in responseto the Re-spondent'sconfidentialityconcernsThus, in complyingwithour order,the Respondentmay firstdelete the sales prices contained in the agree-ment.The Unionsmay see,study, and use the information provided tothe extent requiredto protectthe rights of the unit employees,but shallnot otherwise disclose the sales agreement to the employees or othersWashingtonStar Co.,273 NLRB 391, 397 (1984)4The judge recommended that the Board issue a broad cease-and-desist order requiringthe Respondentto cease and desist from violatingthe Act "in any other manner "We do not findthe Respondent's con-duct in this case egregious enough to warrant the issuance of such anorderConsequently,we shall substitute the Board's narrow language, re-quiring the Respondent to cease and desist from violatingthe Act "in anylike or related manner," for the provision recommendedby the judge.SeeHickmottFoods,242 NLRB 1357 (1979)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,New England Newspapers, Inc., d/b/aTranscriptNewspapers,Dedham,Massachusetts,itsofficers,agents,successors,and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.Section 7 of theAct givesemployees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTrefuse to bargain collectively withBoston Newspaper Printing Pressman'sUnion No.3orwith Boston TypographicalUnion No. 13,a/w International Typographical Union,AFL-CIOby refusing to supply themwith a copyof the salesagreement between Harte-Hanks Communications,Inc. and us.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL,on request of either the aboved-namedUnions,furnish acopy of oursales agreement withHarte-Hanks Communications,Inc.; and WE WILL,on request of either those Unions, resume bargain-ing with either orboth of them over the effects ofour termination of production operations at ourDedham,Massachusettsfacilityon 2 May 1986;and, if agreements are reached, we will reducethem to writing and sign them.286 NLRB No. 9 TRANSCRIPT NEWSPAPERS125WE WILL mail a copy of this notice to each em-ployee represented by the above-named Unionswho were on our payroll on 2 May 1986.NEW ENGLAND NEWSPAPERS, INC.,D/B/A TRANSCRIPT NEWSPAPERSThe partiesagree, the record reflects, and I find NENIhas been anemployer engagedin commercewithin themeaning ofSection 2(2), (6), and (7) of the Act at all ma-terial times.The partiesagree,the record reflects, and I find thatPressman'sand BTU have beenlabororganizationswithin themeaning ofSection 2(5) of the Actat all ma-terial times.Ronald S. Cohen, Esq.,for the General Counsel.Howard M Kastrinsky, Esq.,andD.Mark Hilliard, Esq.(King & Ballow),of Nashville, Tennessee, for Respond-ent.Stephen R. Domesick, Esq.,of Boston, Massachusetts, forPrinting Pressman's Union No. 3.RichardW. Coleman, Esq. (Segal. Roitman & Coleman),of Boston,Massachusetts, for Typographical UnionNo. 13.DECISIONNORMAN ZANKEL, Administrative Law Judge. Theseconsolidated cases were tried before me on 17 November1986,1 at Boston, Massachusetts. The consolidated com-plaint issued on 31 October. The complaint was based ona charge filed by Boston Newspaper Printing Pressman'sUnion No. 3 (Pressman's) in Case 1-CA-23906 on 5June, and on a charge filed by Boston TypographicalUnion No. 13, a/w International Typographical Union,AFL-CIO (BTU), in Case 1-CA--24178 on 3 September.The complaint alleges that Respondent unlawfully re-fused to bargain in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act (the Act) by failing tocomply with Pressman's and BTU's requests for informa-tion claimed necessary and relevant to the performanceof those unions' collective-bargaining obligations. Specifi-cally, the complaint avers that Respondent did not fur-nishboth Unions with a copy of the salesagreement be-tween Respondent and Harte-Hanks Corporation, Inc.Respondent's timely answer denies it committed anyunfair labor practices.On the entire record,includingmy observation of thedemeanor of witnesses, and after consideration of thebriefs filed by the General Counsel and Respondent,2 Imake the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONJurisdiction is uncontested. Respondent New EnglandNewspapers, Inc. (NENI), a corporate entity,at all mate-rial times,maintained an office and place of business inDedham, Massachusetts, at which it had been engaged inthe newspaper publishing business. Annually, NENI de-rived gross revenues exceeding ;5200,000, held member-ship in or subscribed to various interstate news services,published nationally syndicated features, and advertisednationally sold products.1All dates hereafterare in 1986 unless otherwise stated2Respondent's unopposed motionto correct p 132, L 25 of the offi-cial transcriptto substitute "irrelevant" for "relevant" (See fn 9, R. Brto me)is grantedNo briefs were receivedfrom either UnionII.THE APPROPRIATE BARGAINING UNITSThe parties agree,and Ifind,that the following twoemployee groups constitute appropriate units for collec-tive bargaining within the meaning of Section 9(b) of theAct:All pressmen employed in the pressroom at Re-spondent'sDedham, Massachusetts facility, but ex-cluding all other employees, guards and supervisorsas defined in the Act.3All composing room employees including journey-men and apprentices employed at Respondent'sDedham, Massachusetts facility, but excluding allother employees, guards and supervisors as definedin the Act.4III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueAre Pressman's and BTU entitled to a copy of a salesagreement(agreement) between NENIand Harte-HanksCommunications,Inc. by which NENIsold its assets toHarte-Hanks?s I shallfind they are.B. The FactsThe operative facts are substantially undisputed. Allfactual findings in this section are a composite of unrefut-ed evidence, stipulations, and credited testimony. Notevery bit of evidence or argument of counsel is reported.However, each has been considered. Omitted material isdeemed irrelevant, superfluous, or of little probativevalue.1.BackgroundPressman's and BTU have been exclusive collective-bargainingrepresentatives for the Pressman's and BTUunit employees, respectively, since at least 1979. Press-man's mostrecent collective-bargainingagreement waseffective 1 October 1979 until 31 May 1982. That agree-ment contained a self-extending provision. It providedthe agreement "shall continue in full force and effect,until replaced by a new signedagreement."Pressman'scontract did not contain any job guarantee provisions.BTU also had a collective-bargaining agreement forthe employees in the BTU unit. That contract was effec-tive 1 June 1979 until 31 May 1982. A so-called job guar-antee supplement was appended to the BTU agreement.8ThePressman's unitThe BTU unit.5No party contends Harte-Hanks is connected to NENI except as abona fide purchaser. 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe supplement provided,in salientpart, for retention ofnamed employees in the BTU unit until the occurrenceof one of certain specified events.Both Pressman's and BTU collective-bargaining agree-ments expired on their termination date. Negotiations forsuccessor agreements ensued. No such new agreementhas ever been successfully negotiated. NENI first becamethe owner of the Dedham facility in 1985. NENI and itspredecessor owners continued to recognize Pressman'sand BTU as representatives of their unit employees andcontinued to honor the terms and conditions of the ex-pired Pressman's and BTU contracts through all timesrelevant to the instant proceedings.2.Scenario of the present disputeNENI published two daily newspapers and six weeklynewspapers in the metropolitan area of Boston, Massa-chusetts. P. J.Massey was general manager or publishersince June 1972.In mid-March 1986, Massey learned that NENI intend-ed to sell the newspapers to Harte-Hanks. Massey didnot immediately notify Pressman's or BTU. Instead,Pressman's president, E. J. Mylett, wrote Massey on 17March. Mylett wrote that the sale came to his attentionand asked Massey to arrange for negotiations betweenPressman's and Harte-Hanks.BTU also wrote to Massey. On 3 April, BTU presi-dent,H.F.Vitale,wrote Massey and requested an im-mediate meeting "for the purpose of learning . . . the de-tailsof the sale so that we can begin negotiating theimpact, if any, it has. . ." on the BTU unit.On 14 April, Massey wrote two separate letters toMylett and Vitale. The entire content of one of those let-ters is the following single sentence: "N.E.N.I. hassigned anagreement today to sell all of its assets toHarte-HanksCommunications, Inc."The second 14April letter also contained identicalmessagesto Press-man's and BTU. Massey wrote, in salient part, thatHarte-Hanks would terminate production operations atDedham on 2 May; that all production employees wouldbe affected by the closing; and that NENI "is preparedto negotiatethe effect of this shutdown."On 30 April, a joint meeting was conducted amongrepresentatives of NENI, Pressman's, and BTU. NENIattorney D.M. Hilliard, Pressman's attorney S.R. Do-mesick, and BTU attorney R.W. Coleman were spokes-persons for their clients on this date and during all subse-quent germane activities. Domesick asked for a copy ofthe NENI-Harte-Hanks sales agreement. Domesick saidhe needed the agreement to determine whether reserveshad been established to meet potential liabilities concern-ing contract negotiations or effects bargaining negotia-tions for such things as health insurance premiums, sev-erance pay and pension contributions. Specifically, Do-mesick indicated the agreement might provide for finan-cial reserves to cover items negotiated during effects bar-gaining.He also said he wanted to see whether theagreementprovided the sale might not be completedunlessNENI provided protection for its existing workforce.Domesick said he needed to ascertain whether theagreement contained provisions regarding preferential re-hiring or seniority credit. Also, Domesick indicated heneeded the agreement to determine the nature of the salewhich, he said, might demonstrate whether Pressman'swas entitled to bargain over terms of a collective-bar-gaining agreement or whether bargaining would be limit-ed only to the effects of the production termination.Coleman also asked for a copy of the agreement forBTU. Coleman said he agreed with the reasons Dome-sick propounded in support of Pressman's request. Cole-man added yet another reason why BTU needed theagreement. Thus, Coleman said he needed to determinetheobligations and relationship betweenNENI andHarte-Hanks to evaluate the impact of the sale on BTU'sjob guarantee supplement which, Coleman contended,applied to NENI's successors and assigns.Hilliard declined to deliver the agreement. He assertedthat there was nothing in it that either Pressman's orBTU needed to see. Hilliard said that Harte-Hanks wasnot obligated to hire any of the employees in the Press-man'sand BTU units.He also saidhe would answer rele-vant questions concerning the agreement. Nonetheless,Hilliard also acknowledged that he had not personallyread the agreement. On 30 April, Hilliard said his expla-nation of the contents of the agreement was derivedfrom his consultation with the corporate attorneys in-volved in the sale.6On 1 May, BTU met with NENI. Pressman's was notpresent.Coleman and Hilliard discussed the agreement.Coleman again asked for a copy of the agreement. Hil-liard said he believed he had described the impact of thesale the previous day. Hilliard again offered to answerquestionsabout the sale. Also, Hilliard claimed theagreement contained confidential information that he feltwas neither relevant nor necessary to BTU engaging ineffects bargaining. Nonetheless, Hilliard indicated he stillhad BTU's request for the agreement under consider-ation but would not deliveritunlessBTU could providea more cogent reason than earlier stated for BTU's need.Hilliard said that NENI would want BTU and employ-ees in its bargaining unit to sign releasesshould the par-ties agree on terms of effects bargaining. Coleman askedHilliard to provide draft language for a release.On 2 May, the sale of NENI assets to Harte-Hanks oc-curredHarte-Hanks closed the Dedham production op-erations and terminated all employees in the Pressman'sand BTU bargaining units.Also, on 2 May, BTU telegraphed NENI and Harte-Hanks. The telegram advised both employers that BTUexpected them to honor the job guarantee commitmentstowhich BTU claimed its bargaining unit employeeswere entitled.On 6 May, Hilliard met separately with Pressman'sand BTU. With respect to Pressman's, Domesick againasked for the agreement. Hilliard repeated he had al-ready explained the sale's impact and believed Domesickhad not presented sufficient reasons to support Press-man's request to see the agreement. Domesick said he6Hilliard,Domesick, and Coleman testified during the instant hearingBoth Domesick and Coleman recalled Hilliard told them,on 30 April,that he had not read the agreement Hilliard said the first time he readthe agreement was not until after his final meetingwith Domesick Thatmeeting was on 12 May I credit each of these attorney-witnesses TRANSCRIPT NEWSPAPERS127needed the agreement to determine whether it containedany provisions relative to the Pressman's terms and con-ditions of employment as continued by NENI since itsacquisition of the newspapers in 1985 Hilliard repeated,in effect, that he was not sure Pressman's had any en-forceable contractual rights because the collective-bar-gaining agreementhad expired 4 yearsearlier,and othercircumstances, such as the sale of the business, hadchanged.Domesick pressed for answers to additionalquestions concerning the sale. Hilliard attempted to re-spond to as many as he could. Hilliard told Domesick hewould obtain answers to questions which Hilliard couldnot then answer, and respond at a later time Discussionensued over a plant closing proposal provided by Dome-sick.No agreements were reached, except tomeet againon 12 May.During Hilliard's 6 Maysessionwith BTU, Colemanagain asked to see the agreement. Hilliard testified, "Idiscussedwith him (Coleman) my position about theconfidentiality of the agreement, as well as the fact thatwe (NENI) had fully explained the impact, and did notunderstand why he (Coleman) was not able to make pro-posals" relative to the effects of the sale on BTU unitemployees. Coleman responded that he needed the agree-ment to determine whether arrangements had been maderegarding the job guarantees.Hilliard and Coleman also discussed the language ofthe release that Hilliard proposed. The proposal con-tained language that would release Harte-Hanks, as wellas NENI, from furtherliabilities.Coleman questioned theneed to refer to Harte-Hanks. Specifically, ColemanaskedwhetherHarte-Hankswas required to furnishfunds or some other consideration in return for the re-lease.Hilliard said he believed Harte-Hanks was to fur-nish no consideration, but that he would seek a definitiveresponse.Coleman also asked whether the agreementprovided a money reserve to cover possible employeeclaims againstHarte-Hanks.Hilliard againanswered thathe did not believe the agreement contained such an item.The meeting ended with Hilliard saying he understoodColeman's position and would consider it.On 9 May, Hilliard wrote Domesick. The letter re-flects that 4 weeks' severance pay would be given eachPressman's unit employee. Also, the letter advised that"the Company"remainsready and willing to meet withDomesick to negotiate on the effects of the sale.On 12 May Hilliard and Domesick again met. NoBTU representative was present. Hilliard had the Press-man'semployees' severance checks with him. Domesickagreed that Hilliard could distribute the checks directlyto the employees. Domesick again asked for a copy ofthe agreement. Hilliard said he felt he had previouslyfully explained the sale's impact. Hilliard asserted therewas no obligation to provide the agreement. He gavetwo reasons: (a) the agreement contained confidentialbusiness information; and (b) he had previously fully ex-plained the impact and effects of the sale. Hilliard saidthat, in view of this, he could not understand why Do-mesick could notengage ineffects bargaining.'Tr 125Domesick disagreed with the contention NENI wasnot obliged to produce the agreement. Domesick contin-ued his pursuit of information contained in the agree-ment. He asked Hilliard whether the agreement providedfor Harte-Hanks to recognizePressman's at a productionfacility inFramingham,Massachusetts.8Hilliard saidthere was no such recognition provision and he doubtedits legality.Domesick again asked if the agreement pro-vided Harte-Hanks would accord preferential hiring orseniority rights to the Pressman's unit employees. Hil-liard said no such provision existed. Domesick also askedwhether the agreement established any funding toredeem liabilities to Pressman's unit employees. Hilliardretorted that issue was irrelevant because NENI had notclaimed it was unable to pay any obligationPressman'sclaimedwas owed. Regarding the agreement, the 12May session ended by Hilliard saying he would reconsid-er Domesick's request for the document and later adviseDomesick of the result. No additionalmeetingwasscheduled at that time.On 13 May, Hilliard wrote to Coleman.In salient part,Hilliard asked Coleman for a proposal to safeguard theconfidentialityof information in the agreement andclaimed the "company" remains ready and willing tomeet with Coleman for effects bargaining.9On 16 May Hilliard wrote to Domesick.10 In pertinentpart, this letter restates various reasons Domesick had as-serted to support his request for the agreement. Hilliardthen responded that the agreement did not contain anyprovisions for Harte-Hanks to reemployPressman's unitemployees, to recognize Pressman's, or to assume thecollective-bargainingagreements.Further, the 16 Mayletter asserts Harte-Hanks has no liability for outstandingunfair labor practices as a successor. Finally, Hilliard ad-vised that Domesick's questions "regarding reserves toredeem liabilities is not relevant to effectsbargaining."On 30 May, Coleman wrote a response to Hilliard's 13May letter to him. Coleman reiterated his request for acopy of the agreement and assured Hilliard that the con-fidentialityof business secrets or information "whichmay be advantageous to competitors and disadvanta-geous" to the newspapers or any parties to the agree-ment would be respected.On 7 July Hilliard and Domesick had a telephone con-versation.Domesick reduced the relevant substance oftheir conversation to a letter that same day (G.C. Exh.12).11The letter reflects a renewal by Domesick of his8Hilliard had said NENI's Pressman's unit employees were free toapply to Harte-Hanks for employment at its Framingham facility9Some other of Hilliard's statements in the 13 May letter (G C Exh14), together with some of his statements in another letter (G C Exh 16)are urged by the General Counsel to constitute Respondent's admissionsthat the sales agreement is relevant to Pressman's andBTU'sbargainingobligations I have not relied on such statements to make any factual find-ingsAlso, as will be seen below, no such statement forms the basis forany part of my analysis of the issues'0G C Exh 11" I received G C Exh 12 in evidence over Respondent's objection.That objection is reiterated in Respondent's brief (see fn 13) Respondentcontends that document, and attendant conversation, are inadmissable be-cause they arose from settlement discussions to dispose of the then pend-ing charge in Case 1-CA-23906IdisagreeClearly,Pressman's unfairContinued 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequests for a copy of the agreement, as well as a state-ment as to how Pressman's would restrict disclosure ofconfidential material. Domesick's uncontradicted testimo-ny on this point shows he wrote this letter after Hilliardoffered to supply Domesick with an edited copy of theagreement if the terms of Pressman's restricted disclosurewere reduced to writing by Domesick.On 1 August Hilliard wrote to Coleman. Hilliardnoted that a complaint had issued on the Pressman'scharge and Respondent had decided to litigate the in-stant issue.Hilliard noted Respondent did not understandColeman's insistence on receipt of a copy of the agree-ment before proceeding further into effects bargaining.Finally, the 1 August letter indicates Respondent's will-ingness to engage in effects bargaining.No copy of the agreement has been delivered to Press-man's or BTU at any time.C. AnalysisThe General Counsel principallycontendsthat theagreement is presumptively relevant to Pressman's andBTU collective-bargaining responsibilities.Alternatively,the General Counsel argues the evidence establishes theagreement is necessary and relevant to the performanceof the unions' statutory functions as collective-bargainingagents of the affected employees in this case.Respondent claims no presumptive relevancy attachesto the agreement and that the evidence does not suffi-ciently establish that either labor organization is entitledto its production.Iconclude the totality of evidence in this case sup-ports the finding, which I make, that the agreement ispresumptively relevant in the instant circumstances.The applicable legal precedent is clear. An employer'sduty to bargain in good faith includes the obligation toprovide information needed by a bargaining agent for theproper performance of its duties.NLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956). The right to receive informa-tion arises by operation of the Act itself, on an appropri-ate request and the scope of the right is limited only byconsiderations of relevancy.Ellsworth SheetMetal, 224NLRB 1505, 1507 (1976).InBohemia,Inc.,272 NLRB1128, 1129 (1984), the Board observed:[A]n employer must provide a union with requestedinformation "if there is a probability that such datais relevant and will be of use to the union in fulfill-ing its statutory duties and responsibilities as theemployees' exclusive bargaining representative."As-sociatedGeneralContractorsofCalifornia,242NLRB 891, 893 (1979), enfd. 633 F.2d 766 (9th Cir.1980);NLRB v. Acme Industrial Co.,385 U.S. 432(1967).TheBoard uses a liberal,discovery-typelabor practice charge was pendingon 7 JulyNonetheless,neither Hil-liard's nor Domesick's testimony reflects they had explicit discussion on 7July concerning settlement of the charge Even if the conversation hadbeen initiated,asHilliard's testimony suggests,for settlement purposes(even he could not recall who called whom),the instant record is bare ofevidence that either participant to the conversation actually conveyedthose purposes to the other I reaffirm my earlier rulings receiving G CExh 12 and the interconnected testimony In any event, I have not con-cluded any of the 7 July events comprise anadmissionof any sort byRespondentstandard to determine whether information is rele-vant,or potentially relevant,to require its produc-tion.NLRB v.TruittMfg. Co.,supra.Informationabout terms and conditions of employment of em-ployees actually represented by a union is presump-tively relevant and necessary and is required to beproduced.Ohio Power Co.,216 NLRB 987 (1975),enfd.531 F.2d 1381(6th Cir.1976).Requested information that is not so apparently relatedto a union's bargaining obligations is not presumptivelyrelevant.In such situations,there must be a demonstra-tion of relevance.NLRBv.Rockwell Standard Corp.,410F.2d 953,957 (6th Cir.1969). Information not presump-tively relevant nonetheless may have "an even more fun-damental relevance than that considered presumptivelyrelevant."Prudential InsuranceCo. of America v. NLRB,412 F.2d 77,84 (2d Cir.1969).Not all relevant informa-tion need be disclosed.If the information is of a confi-dential nature,itmay be withheld until appropriate safe-guards are provided.Detroit Edison Co. v. NLRB, 440U.S. 301, 314 (1979).Ifind the agreement presumptively relevant to Press-man's and BTU for the following reasons:1.The document struck at the core of the employmentrelationship of the unit employees represented by thoselabor organizations.The agreement is the base instru-ment that caused the unit employees to lose their jobswith NENI. Moreover,that document clearly triggeredthe obligation to bargain over the effects of the sale toHarte-Hanks.The agreement was used by NENI toinvite the Unions to engage in effects bargaining.Indeed,Hilliard'slettersrepeatedly emphasized this point atevery possible juncture.I find the above context makes it literally self-evidentthat knowledge of the terms of the sale was a requiredfoundation for the Unions to make intelligent and com-prehensive proposals during effects bargaining. Viewedin this light,the conclusion is inescapable that the salesagreement"lay at the heart"of the effects bargaining. Assuch,the document was producible without either Unionhaving to explicitly show how or why it was relevant ornecessary to the negotiations to which NENI had invitedthem.ShellDevelopment Co., 441F.2d 880(9thCir.1971);Air Express InternationalCorp.,245 NLRB 478,500-501 (1979).2.The agreement was the single,most authoritativeand reliable source of data which would have formed theunderpinnings of effects bargaining. The terms and con-ditions of employment of the Pressman's and BTU unitemployees were governed by the expired collective-bar-gaining agreements on the sales agreements'effectivedate. In my opinion,it is reasonable to presume the exist-ence of a clear relationship between the de facto collec-tive-bargaining status between NENI and each Unionand the terms of the sales agreement.That documentnecessarily affected the Union's status,as well as the em-ployment conditions of the unit employees.Inclusion orabsence of particular provisions in the agreement wouldunquestionably address or otherwise resolve the issues ofthe extent to which the employees' working conditionsand the Unions' status would be altered,extended, modi- TRANSCRIPT NEWSPAPERS129fled, terminated, substituted, or remain the same, or besubject to compensatory remuneration. No special show-ing need be made to establish this.Ifind the questions asked by Domesick and Colemanwere specific and designed to elicit information criticalto the formulation of proposals regarding the effects ofthe sale. Apparently, Hilliard too, considered the ques-tions regarding the contents of the agreement relevant.He provided immediate responses to all questions hecould. Concerning others, Hilliard said he would investi-gate and later respond.IfindHilliard's attempts to answer those questionstend to reflect the presumptive quality of the agreement.This is particularly true because the record shows Bil-liard's responses were unreliable. He conceded his an-swers were the product of consultations with the person-nel who had drafted theagreement.He acknowledgedhis answers to the Unions were not based on his personalacquaintance with the terms of the agreement. This defi-ciency is not cured by Hilliard's subsequent reading ofthe document. The initial patently unreliable responses tothe Unions' questions made it imperative that the Unionsbe placed in a position to facilitate verification (or con-tradiction) of Hilliard's assertions made during, and after,he read the agreement. Such need to see the document inquestion supports the conclusion that it was presumptive-ly relevant.WallaceMetal Products,244 NLRB 41 fn. 2(1979).Where information sought by a union is presumptivelyrelevant, the employer has the burden of proving lack ofrelevance.Prudential Insurance Co.,supra. In my view,the instant record as a whole establishes that Respond-ent's actions and positions taken with the Unions' sup-port the proposition that the agreement was relevant andthat Respondent has not borne its evidentiary burden. i 2My finding that the agreement is presumptively rele-vant does not end the inquiry. NENI claims the agree-ment is not producible because it contains, according toHilliard's testimony (and in his words), "listing of liabil-ities and assets and several other confidential things, suchas supply contracts and the like" (Tr. 135). Respondentargues its need to protect this "sensitive" business infor-mation is more compelling than any need for the infor-mation by the Unions. The confidentiality issue requiresa balancing of the need for the information against legiti-mate confidential interests that must be established byRespondent.General Dynamics Corp.,268 NLRB 1432,1433 (1984). Also, it requires reference to facts not previ-ously reported in this decision.Confidentiality was mentioned during the 30 April ses-sion among the parties. Domesick asked whether Re-spondent's refusal to deliver the agreement would bechanged if Pressman's would modify its request for theagreement to permit Respondent to sanitize it by deletionof the sales price and if assurances were provided by Do-mesick that only he would review theagreement and notdisclose its contents to anyone but Pressman's representa-12 I have considered the legal precedent cited by NENI in its post-hearing briefGenerally, I find it inapposite because the cases which Ifind germane were decided in a context where the material sought wasnot presumptively relevant.tives.Hilliard saidDomesick'ssuggestionwould notchangeRespondent's position.Hilliard wrote the Board'sRegionalOffice on 24 June(see G.C. Exh. 16). He stated, concerning confidentiality:The sales agreement involved here contains verysensitive information surroundingthe sale.The finalsettlementof the sale will not occur until sixty orseventy-five days after the closing date of May 2,1986.Any premature leak of thesensitive informa-tion containedin the SalesAgreement before thetransaction is complete could haveserious ramifica-tions on the sale. Accordingly, the Company re-quests that the union provide some type of writtenassurances outliningthemeasures the union pro-poses in order to protect the confidentiality of theinformation.As earlier noted, Domesick and Hilliard spoke via tele-phone on 7 July. That date was 66 days after the 2 Mayclosing dateof the NENI-Harte-Hanks sale.Hilliardorally agreed to supply Domesick with an edited versionof the agreement if Domesick would confirm their ar-rangementsfor restrictions on disclosure. Domesick didso (G.C. Exh. 12). Coleman's 30 May letter to Hilliard(G.C. Exh. 18) gave similar assurances.Ifind no merit to Respondent's claim of confidential-ity.There are two reasons for my conclusion. First, IfindRespondent's assertions in this connection are notparticularly specific. As articulated by Hilliard in his tes-timony quoted above, they appear rather generalized.This is in sharp contrast to the particularized and precisereasons given by the Unions when asking for the agree-ment.Moreover, the listings of assets, liabilities, andsupply contracts are not facially so secret that, when bal-anced against the Unions' need for relevant information,their existence should defeat the Employer's obligationto provide it.Hilliard's 24 June letter does little to identify the confi-dential aspects of the agreement. The assertion is that itcontains "very sensitive information surrounding thesale." Ifind this statement insufficient to overcome themore cogent and persuasive explanations of the Unions'need for the agreement. This is especially true where itappearsRespondent was concerned mainly with any"premature leak" (G.C. Exh. 16), and Hilliard describedthat period of time as 60 or 75 days after 2 May. Inas-much as Hilliard's 24 June letter was written on the 66thday following 2 May, it is difficult to comprehend Re-spondent's adamant insistence on its claim of confiden-tiality, even assuming legitimate confidentiality attachedto the document at the beginning of the critical events inthis case.Second, the events of 7 July reflect that Respondentwas satisfied that Domesick agreed to provideDetroitEdisonsafeguards.Domesick's 7 July letter to Hilliard(G.C. Exh. 12) contains Domesick's assent to Hilliard'srequest for restrictions on examination of the agreement.In salient part, the letter states: "As you (Hilliard) re-quested, the Agreement, when supplied will be reviewedby the undersigned and the President and the ChapelChairman of Local Union No. 3. As to those individuals, 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey will undertake not to disclose the contents to othersexcept insofar as they may be required in order to carryforth their legal duties to affected members and futher[sic] in preparation for any arbitration, agency or otherlegal proceeding."BTU gave similar assurances that confidential informa-tionwould be respected. (See Coleman's 30 May lettertoHilliard,G.C. Exh. 18.) Nonetheless, the Agreementwas not delivered at any time after both Unions provid-ed the safeguards with which NENI apparently had beensatisfied.Curiously,Hilliard's 1August letter to Coleman (R.Exh. 1) contains language that suggests that NENI's fail-ure to supply the agreement,in these circumstances, wasnot so much motivated by the need for confidentiality asitwas by other considerations. Thus, in that letter Hil-liardwrote, in pertinent part, "The Company's under-standing was that the [Pressman's] charge would be dis-missedif the pressmen's union and the Company workedout a satisfactory settlement between themselves. Pursu-ant to that understanding, the Company endeavored ingood faith to negotiate such a resolution with the press-men's union and with BTU Local 13. However, theBoard has responded by issuing a Complaint with priornotice to the Company, even though the Company wasattempting to negotiate a settlement of the dispute withthe pressmen's union."Iconclude this quoted language substantially dimin-ishes the vitality of Respondent's adamant insistence onthe confidentiality defense at a time long after the con-cern for premature disclosure had passed and in thebackdrop of the Unions'agreementsto supply the re-quested safeguards of confidentiality." 3 The total contextsuggeststhis defense has been maintained for recrimina-tory purposes.On all the foregoing, I find the record does not con-tain sufficient evidence to support Respondent's claim ofconfidentiality.Accordingly, I find theagreement pre-sumptively relevant and Respondent's refusal to complywith Pressman's and BTU requests for its productionconstitutes a refusal to bargain in violation of Section8(a)(5) and (1) of the Act. E.W. Buschman Co., 277NLRB 189, 191 (1985),Washington Gas Light Co., 273NLRB 116 (1984).Ifmy conclusion that the agreement is presumptivelyrelevant and is not sustained by an appeal forum, then Iconclude and find the General Counsel sustained theburden to show "probability that the (agreement) wasrelevant, and that it would be of use to the (Unions)" incarrying out their statutory duties and responsibilities.NLRB v. Acme Industrial Co.,385U.S.432,437(1967).14There is no need to encumber this decision with alengthy analysis of my alternative finding. It suffices thatI outline the factors that underlay my conclusion. Thesefactors are:1.Hilliard'sexplanations of the agreement's termswere unreliable because he had no personal knowledgeof its content. (See my discussion of this matter, supra.)2.The claim of confidentiality is not supported by per-suasive evidence. (See my discussion of this matter,supra.)3.Hilliard's statements regarding relevance reflect thatNENI was conferring on itself the authority to declarethe relevance and necessity of the agreement. Thisamounted to declarations of relevance based on NENI'sown interpretation. This conduct is an improper usurpa-tion of the Board's responsibility and authority.4.There is no merit to NENI's argument that theUnions' need for theagreementwas vitiated by the expi-ration of their collective-bargaining agreements, particu-larlywith respect to BTU's supplemental job guaranteeagreement.This contentionmust fail inlight of the factthat all parties continued their collective-bargaining rela-tionship, including adherence to the terms and conditionsof the expired contracts for several years (1982-1986)beyond their expiration date.5.NENI's request to release Harte-Hanks supports theUnions' claim of relevance. Arguably, the proposal to re-leaseHarte-Hanks is a commendable exercise of Bil-liard's caution as an attorney. However, that conduct isequally susceptible to being construed as an effort to ex-onerateHarte-Hanks from liability from one or moreterms of the agreement. Production of the documentwould permit meaningful resolution of these distinctions.6.As to BTU the so-called lifetime guarantee provi-sion establishes the agreement's relevancy.WashingtonStar Co.,273 NLRB 391, 396 (1984).15In sum, I conclude these six elements, in their totality,amply show that the agreement was relevantand neces-sary to the Unions' performance of their collective-bar-gaining obligations.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.2.Pressman's and BTU are labor organizations withinthe meaning of Section 2(5) of the Act.3.The bargaining units identified in section II, above,are appropriate units for collective bargaining within themeaning of Section 9(b) of the Act.4.By failing and refusing to provide Pressman's andBTU with a copy of the sales agreement between Re-spondent and Harte-Hanks, since 30 April 1986, Re-spondent unlawfully refused, and is refusing, to bargainin violation of Section 8(a)(5) and (1) of the Act.5.The above unfair labor practices affect commercewithin the meaning of the Act.13 Indeed,Pressman's safeguardswere reducedto writing in direct re-sponse to Hilliard'soffer to produce an edited versionof the agreement.(Tr 58 )': In sofinding, I expressly do notplace any reliancewhatsoever ontheGeneralCounsel's evidenceand arguments that tend,or are pro-pounded, to show that NENI in any wayadmittedrelevance'sConcededly, Pressman's did not have a contractualjob guaranteeclaimHowever, by analogy, I find some of Domesick's explicit requeststo see the agreement for purposes of determining whether it containedprovisions regarding reemployment rights created a demonstrable need tosee a copy of the agreement (See my discussion concerning presumptiverelevance in which I conclude the agreement comprised the seminal basisfor effects bargaining, supra ) TRANSCRIPT NEWSPAPERS131THE REMEDYHaving found that Respondentengaged incertainunfair labor practices, I find it necessary to order it tocease and desist andto take certain affirmative action de-signed to effectuate the policies of the Act.That Order will require Respondent to comply withthe various requests of Pressman's and BTU for a copyof the agreement.Inasmuch as a full year has elapsed from the date ofRespondent's initial refusal to providethe agreement,and the affected employees were terminated in May 1986without full and reliable information concerning theirrights, privileges, and benefits, I conclude it is fair andreasonable to provide each of the Unions an opportunityto use information, if any, relevant to effectsbargaining.Accordingly, theOrderwillrequireRespondent toresume bargainingover the effects of the May 1986 ter-minationof production operations, if requested by Press-man's orBTU afterhaving examinedthe contents of theagreement.Also, Respondent shall be ordered to sign and date anappropriate notice to employees. Further, my Order shallrequire Respondenttomail a signedcopy of the noticeto each employee in thePressman's andBTU bargainingunits onRespondent's payroll on the date the Dedhamfacility's production operations were terminated.Iconsider the lengthy pursuit by Respondent of itsfailure to supply a copy of the agreement, coupled withan apparent spurious claim of confidentiality, in the in-stant circumstances, tantamount to a rejection of theAct's collective-bargainingprinciples.Not only did Re-spondent thwart effectsbargaining,but it also interposeditsown terms of relevance onto the Unions'legitimaterequest for information. These events, in my view, repre-sent a total disparagementof the collective-bargainingprocess.As such I consider them sufficientlyegregioustowarrant a broad proscriptive order(Hickmott Foods,242 NLRB 1357). Therefore, the Order will require Re-spondentto refrain from,inany manner,interferingwith,restraining,or coercing employees in the exerciseof their Section 7 rights.On these findings of fact andconclusionsof law andon the entire record, I issue the following recommend-ed"ORDER1.Cease and desist from(a)Refusingto bargain collectively with Boston News-paperPrintingPressman's Union No. 3 and with BostonTypographical Union No. 13, a/w International Typo-graphical Union, AFL-CIO, by refusing to provide eachof these labor organizations with a copy of the salesagreementbetween it and Harte-Hanks Communications,Inc.(b) In any manner interfering with, restraining, or co-ercing employees in the exercise of their rightsguaran-teed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Furnish, on request, to Boston Newspaper PrintingPressman'sUnion No. 3 and to Boston TypographicalUnion No. 13, a/w International Typographical Union,AFL-CIO a copy of thesales agreementbetween NewEngland Newspapers, Inc., d/b/a Transcript Newspapersand Harte-Hanks Communications, Inc.(b)On request of Boston Newspaper Printing Press-man'sUnion No. 3 and/or Boston Typographical UnionNo. 13 a/w International Typographical Union, AFL-CIO resume bargaining over the effects of the cessationof production operations at the Dedham, Massachusettsfacility of New England Newspapers, Inc. d/b/a Tran-script Newspapers; and to reduce to writing and sign anyagreementswhich might result from such effects bargain-ing.(c) Sign and date a notice to employees, on forms pro-vided by the Regional Director for Region1,and mail acopy of such notice to each employee in the bargainingunits represented by Boston Newspaper Printing Press-man's Union No. 3 and Boston Typographical Union No.13, a/w International Typographical Union, AFL-CIOat the Employer's Dedham, Massachusetts facility on thepayroll the day the production operations at that facilitywere terminated.Such mailingshalloccurwithin 5working days from the date the signed and dated noticesare supplied by the Regional Director to the Employer.The Employer shall forward an affidavit that such mail-ing has been accomplished to the Regional Directorwithin 3 working days from the mailing date. A copy ofthe notice to be mailed is attached to this decision andmarked"Appendix." 17(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. 18The Respondent, New England Newspapers, Inc.,d/b/a Transcript Newspapers, Dedham, Massachusetts,its officers, agents, successors, and assigns, shall16 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "ieThe General Counsel requests that the Ordercontaina so-called vi-sitatorialclause I find no evidentiary basis in this record to grant thisrequestAccordingly, such a provision is not contained in my recom-mended Order